Matter of 15 W. 55th st. Prop. LLC v d'Auguste (2017 NY Slip Op 02007)





Matter of 15 W. 55th st. Prop. LLC v d'Auguste


2017 NY Slip Op 02007


Decided on March 21, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 21, 2017

Acosta, J.P., Renwick, Manzanet-Daniels, Webber, Gesmer, JJ.


3468 450151/15 -132] 92/178

[*1]In re 15 West 55th st. Property LLC, et al., Petitioners,
vHon. James d'Auguste, etc., et al., Respondents.


Abrams, Fensterman, Fensterman, Eisman, Formato, Ferrara & Wolf, LLP, Brooklyn (Anthony J. Genovesi, Jr. of counsel), for petitioners.
Eric T. Schneiderman, Attorney General, New York (Alissa S. Wright of counsel), for Hon. James d'Auguste, respondent.
Zachary W. Carter, Corporation Counsel, New York (Brian Krist of counsel), for City of New York, respondent.

The above-named petitioners having presented an application to this Court praying for an order, pursuant to article 78 of the Civil Practice Law and Rules,
Now, upon reading and filing the papers in said proceeding, and due deliberation having been had thereon,
It is unanimously ordered that the application be and the same hereby is denied and the petition dismissed, without costs or disbursements.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 21, 2017
CLERK